Per Curiam:
Appeal from an order denying a motion for a bill of particulars. The action is for damages for the death of plain tiffs intestate, and the complaint is in the usual general form charging the defendants with every possible form of negligence. The defendants’ motion for a bill of ¡particulars has been denied upon'the ground of laches, based apparently upon the'fact that the motion was not made until the eve of the trial. It does not appear that plaintiff has lost anything by the delay, or that she would be compelled to submit to a postponement of her trial if required to furnish the required particulars. In fact it may well be that she is in a better position to do this now than she would have been earlier in the litigation before she had had an opportunity to ascertain just what evidence she could command. If she is prepared to go to trial, she must know, what she will undertake to prove, and should .find no difficulty in furnishing the particulars demanded. The rule under which motions are often denied on account of laches .on the part of the moving party has no application to such a case.
*266The order should be reversed, with ten. dollars costs and disbursements, and motion granted.
Present -— Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted.